Citation Nr: 1622185	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  07-11 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for residuals of Ebstein-bar virus and mononucleosis prior to February 11, 2014, a rating in excess of 10 percent from February 11, 2014 to January 25, 2016, and a rating in excess of 40 percent thereafter.   

REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 2000 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted service connection for residuals of Epstein-Barr virus and mononucleosis, evaluated at 0 percent effective August 9, 2004.  During the course of the appeal, in a March 2014 RO rating decision the Veteran's Epstein-Barr virus and mononucleosis was increased to 10 percent disabling, effective February 11, 2014; in a February 2016 RO rating decision, the condition was again increased to 40 percent disabling, effective January 26, 2016.  

The Veteran testified in June 2009 before a Veteran's Law Judge (VLJ) who is not available to participate in the decision.  The Veteran, through his representative submitted a correspondence in March 2015 indicating that the Veteran did not wish to have another hearing before a VLJ and that he understood he had the right to request another hearing.  A transcript of the hearing is associated with the claims file. 

The issue was previously remanded by the Board in August 2009, September 2011 and July 2015 for additional development.  The issues have since returned to the Board.

As mentioned, March 2014 and February 2016 RO rating decisions have increased the Veteran's rating for Epstein-Barr virus and mononucleosis during the appeal period.  Although the Veteran has been rated as analogous to chronic fatigue syndrome (CFS) under VA's rating criteria, he is not currently service-connected for CFS.  However, the January 2016 VA examination suggests a relationship between the now diagnosed CFS and his service-connected Epstein-Barr virus and mononucleosis.  Thus, the matter of entitlement to service connection for CFS is referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is required prior to the adjudication of the Veteran's initial increased rating claim for residuals of Ebstein-bar virus and mononucleosis.

As briefly explained in the introduction, the Veteran has filed an initial increased rating claim for residuals of Ebstein-bar virus and mononucleosis, which has been rated by analogy to CFS under VA's rating schedule.  During the course of the appeal, the Veteran has had a separate diagnosis of CFS with associated symptoms which is not currently service-connected.  Notably, a relationship between the service-connected residuals of Ebstein-bar virus and mononucleosis and CFS was suggested by the most recent January 2016 VA examiner.  Further complicating the matter, in the 2016 VA examination, it was indicated that the Veteran had no symptoms of residuals of Ebstein-bar virus and mononucleosis and that the current symptoms identified were attributed solely to the separately diagnosed CFS (i.e. no overlapping symptoms identified).  Prior to the Board's adjudication of the Veteran's rating of residuals of Ebstein-bar virus and mononucleosis, the Veteran must be provided notice with how to file and establish a claim of entitlement to service connection for CFS, to include as on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice consistent with VA's adjudication regulations that addresses how to file a formal claim and substantiate a claim for service connection to include on a secondary basis and provide him with an appropriate period to respond.

2.  If, and only if, the Veteran responds with a claim of entitlement to service connection for CFS, adjudicate the claim.

3.  After any development indicated is conducted, re-adjudicate the Veteran's initial increased rating claim for residuals of Ebstein-bar virus and mononucleosis, considering all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

